  Case 20-09563        Doc 20    Filed 07/01/20 Entered 07/01/20 11:25:47          Desc Main
                                   Document     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHISN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 20 B 09563
         McKinley Dunigan,                   )      HON. TIMOTHY A. BARNES
                                             )      CHAPTER 13
         DEBTOR.                             )
                                             )

                 NOTICE OF HEARING AND OBJECTION TO CLAIM 3-1

To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

         David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
         Franklin Station, Washington, DC 20044;

         Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
         19101-7346;

         United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
         IL 60604;

         Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
         Chicago, IL 60604;

         Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

         Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;

        Please take notice that on August 6, 2020 at 1:30 p.m., I shall appear before the
Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, and present the motion
to object claim, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 20-09563       Doc 20     Filed 07/01/20 Entered 07/01/20 11:25:47            Desc Main
                                   Document     Page 2 of 5



                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that he sent this notice and the attached motion on July 1,
2020:

       David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
       Franklin Station, Washington, DC 20044;

       Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
       19101-7346;

       United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
       IL 60604;

       Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
       Chicago, IL 60604;

       Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

       Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;


The Chapter 13 Trustee listed above via electronic notice; and the following parties via Regular
U.S. Mail:

With postage prepaid from the mail box located at 20 S. Clark Street 28th Floor, Chicago, IL
60603.

                                                                                /s/ Alexander Nohr
                                                                               Attorney for Debtor
                                                                      The Semrad Law Firm, LLC
                                                                      20 S. Clark Street, 28th Floor
                                                                                Chicago, IL 60603
                                                                                    (312) 913-0625
 Case 20-09563         Doc 20     Filed 07/01/20 Entered 07/01/20 11:25:47             Desc Main
                                    Document     Page 3 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHISN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 20 B 09563
         McKinley Dunigan,                     )       HON. TIMOTHY A. BARNES
                                               )       CHAPTER 13
         DEBTOR.                               )
                                               )

                                  OBJECTION TO CLAIM 3-1

       NOW COMES McKinley Dunigan, Debtor, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding
Claim 3-1; Debtor states the following:

         1. That on April 20, 2020, the Debtor filed a petition for relief pursuant to Chapter 13

            Title 11 U.S.C.

         2. That this case has not yet been confirmed by this Honorable Court.

         3. That on April 27, 2020, the Internal Revenue Service (IRS) filed a Proof of Claim,

            Claim 3-1, in the total amount of $61,181.04 for Federal Income Tax liabilities. The

            claim allocates $36,815.08 as priority debt and $24,365.96 unsecured general claims.

            Please see Exhibit A for Proof of Claim.

         4. Pursuant to Claim 3-1, Debtor owes $12,248.73 for 2015 Federal Income Tax

            liabilities which includes interest to petition date; said claim states Debtor’s 2015

            Federal Income Taxes are listed as estimated.

         5. Pursuant to Claim 3-1, Debtor owes $12,068.71 for 2016 Federal Income Tax

            liabilities which includes interest to petition date; said claim states Debtor’s 2016

            Federal Income Taxes are listed as estimated.
Case 20-09563      Doc 20      Filed 07/01/20 Entered 07/01/20 11:25:47            Desc Main
                                 Document     Page 4 of 5



    6. Pursuant to Claim 3-1, Debtor owes $12,381.49 for 2017 Federal Income Tax

       liabilities which includes interest to petition date; said claim states Debtor’s 2017

       Federal Income Taxes are listed as estimated.

    7. Pursuant to Claim 3-1, Debtor owes $11,516.96 for 2018 Federal Income Tax

       liabilities which includes interest to petition date; said claim states Debtor’s 2018

       Federal Income Taxes are listed as estimated.

    8. Pursuant to Claim 3-1, Debtor owes $12,351.63 for 2019 Federal Income Tax

       liabilities which includes interest to petition date; said claim states Debtor’s 2019

       Federal Income Taxes are listed as estimated.

    9. Debtor filed the 2015 taxes and owes $7,917.00. Debtor filed the 2016 taxes and

       owes $8,317.00. Debtor filed the 2017 taxes and owes $8,981.00. Debtor filed the

       2018 taxes and owes $7,261.00. Debtor filed the 2019 taxes and owes $8,911.00.

       Please see Exhibit B.

    10. As detailed above, the priority portion of Claim 3-1 is allowed in the amount of

       $25,718.00.

    11. As detailed above, the unsecured general portion of Claim 3-1 is allowed in the

       amount of $16,234.00.

    12. Debtor respectfully requests this Honorable Court to Sustain Debtor’s Objection to

       Claim 3-1 filed by the IRS.

    13. Debtor has filed the instant case in good faith and is in a position to proceed with the

       Chapter 13 Plan of reorganization.
 Case 20-09563     Doc 20     Filed 07/01/20 Entered 07/01/20 11:25:47            Desc Main
                                Document     Page 5 of 5



WHEREFORE, McKinley Dunigan, Debtor, respectfully requests this Honorable Court enter an

Order:

         1.)     The priority portion of Claim 3-1 is allowed in the amount of $25,718.00; and

         2.)     The unsecured general portion of Claim 3-1 is allowed in the amount of

                 $16,234.00; and

         3.)     For any such further relief as this Court deems fair and just.

                                                                         Respectfully submitted,

                                                                   ___/s/ Alexander Nohr_____
                                                                        Attorney for the Debtor
                                                                   The Semrad Law Firm, LLC
                                                                   20 S. Clark Street, 28th Floor
                                                                             Chicago, IL 60603
                                                                                (312) 913-0625
